DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	Claims 1-13, 15-18, 21, 22, 30-32 and 34-41 are pending upon entry of amendment filed on 1/26/22.

EXMINER’S AMENDMENT

3.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.132.  To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee.

4.	Authorization for the Examiner’s amendment was given in a telephone interview with Mr. Joshua Goldberg on 4/5/22.

5.	IN THE CLAIMS:

IN claim 1, line 4, after “solution”, insert - - and- -.

6. 	The following is an Examiner's Statement of Reasons for Allowance: 

Claims 1-13, 15-18, 21, 22, 30-32 and 34-41 are allowed.  

IN light of Applicant’s amendment and response filed on 1/26/22 and the approval of the terminal disclaimer on 2/9/22, the rejections of record have been withdrawn.

The following is an examiner’s statement of reasons for allowance: the currently claimed composition are allowable because the most pertinent prior art of record (WO2010/148337, WO2010/011697 or US 2006/0088523) neither teach nor suggest single step drying at temperature -10 to 30oC or second drying step at lower temperature than in the first drying step which results at 1.5-1.8% moisture content as is required by the current amendment.

The lyophilization conditions known in the prior art discloses requires multiple drying steps at the second drying step being higher than the first and the moisture content is lower than 1% for CD20 antibody.

7.  	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

8.	       Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
April 5, 2022 
 
/YUNSOO KIM/Primary Examiner, Art Unit 1644